Case 4:20-cv-05640-YGR Document 675 Filed 05/15/21 Page 1 of 4
Case 4:20-cv-05640-YGR Document 675 Filed 05/15/21 Page 2 of 4
Case 4:20-cv-05640-YGR Document 675 Filed 05/15/21 Page 3 of 4
                       Case 4:20-cv-05640-YGR Document 675 Filed 05/15/21 Page 4 of 4


            1                                            E-FILING ATTESTATION
            2           I, Rachel Brass, am the ECF User whose ID and password are being used to file this
            3    document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that the signatory identified
            4    above has concurred in this filing.
            5

            6
                 Dated: May 15, 2021
            7

            8
                                                              By:                   /s/ Rachel Brass
            9                                                                         Rachel Brass
          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP                                                        4
